OLSZEWSKI, Judge,
dissenting:
While the expression of the majority view provides a persuasive analysis and sound rationale, I am obliged to differ. I agree with my colleagues’ insightful discussion of the appropriate measure of damages in this case. I disagree, however, with the conclusion that appellee is entitled to a setoff.
The majority correctly states the applicable law. ‘Where the tortfeasor itself makes a payment to the injured party, the tortfea-sor’s liability is reduced accordingly.” Majority, at 455. Conversely, where a collateral source makes a contribution to the injured party, the tortfeasor’s liability is not reduced. Id. Therefore, appellee is only entitled to a setoff if it made a contribution to appellant in excess of the contribution from Medicare and Blue Cross. See id. at 455.
The majority finds that by forgiving all appellant’s reasonable medical costs in excess of the $12,167.40 payment from Medicare and Blue Cross, appellee made a $96,500.91 contribution to appellant. Appellee admits, however, that Medicare prohibits it from seeking “the remainder of the fair and reasonable cost of its services from Appellant or from any other source.” Id. at 2. Thus, appellee did not contribute anything to appellant that appellant had not already received from Medicare. This means that appellee itself has made no payment to the injured party in excess of Medicare’s contribution. Accordingly, appellee is not entitled to a setoff. Cf. Kashner v. Geisinger Clinic, 432 Pa.Super. 361, 638 A.2d 980 (1994) (holding that a clinic was entitled to a setoff where it voluntarily forgave medical expenses pursuant to a charity program).
For the foregoing reasons, I respectfully .dissent.